In a child custody proceeding pursuant to Family Court article 6 in which the father petitioned for a writ of habeas corpus, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Westchester County (Duffy, J.), entered April 3, 2009.
Ordered that the appeal is dismissed, without costs or disbursements.
The father concedes that his petition for a writ of habeas corpus was properly dismissed. On appeal, the father only challenges the Family Court’s findings of fact and conclusions of law. Thus, the appeal must be dismissed, as findings of fact and conclusions of law are not separately appealable (see Lester & Assoc., P.C. v Eneman, 69 AD 3d 906 [2010]; Meachum v Outdoor World Corp., 273 AD2d 208 [2000]). Skelos, J.P., Santucci, Angiolillo and Chambers, JJ., concur.